21-1098-cr
US v. Jara

                           UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 24th day of March, two thousand twenty-two.

PRESENT:       JOSÉ A. CABRANES,
               REENA RAGGI,
               SUSAN L. CARNEY,
                            Circuit Judges.


UNITED STATES OF AMERICA,

                      Appellee,                             21-1098-cr

                      v.

ISAAC JARA,

                      Defendant-Appellant.


FOR DEFENDANT-APPELLANT:                                Yuanchung Lee, Federal Defenders of
                                                        New York, Inc., New York, NY.

FOR APPELLEE:                                           Steven J. Kochevar and David
                                                        Abramowicz, Assistant United States
                                                        Attorneys, for Damian Williams, United
                                                        States Attorney, Southern District of New
                                                        York, New York, NY.

       Appeal from an order of the United States District Court for the Southern District of New
York (Kenneth M. Karas, Judge).

                                                1
       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the April 27, 2021 order of the District Court be and hereby
is AFFIRMED.

        In October 2018, Isaac Jara (“Jara”) was sentenced to 10 years’ incarceration for possession
of child pornography—a mandatory minimum sentence, which applied based on his prior
conviction for the same offense in 2014. In February 2021, Jara moved for compassionate release,
arguing inter alia that his obesity and diabetes placed him at risk from COVID-19. The District Court
denied the motion and Jara appeals. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

                                            DISCUSSION

         “We typically review the denial of a motion for a discretionary sentence reduction for abuse
of discretion.” United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020). “A district court has abused
its discretion if it based its ruling on an erroneous view of the law or on a clearly erroneous
assessment of the evidence, or rendered a decision that cannot be located within the range of
permissible decisions.” In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal quotation marks and
alteration omitted). “[O]nce we are sure that [a] sentence resulted from the reasoned exercise of
discretion, we must defer heavily to the expertise of district judges.” United States v. Cavera, 550 F.3d
180, 193 (2d Cir. 2008).

          “[U]pon motion of the defendant” a court “may reduce [a] term of imprisonment . . . after
considering the factors set forth in section 3553(a) to the extent that they are applicable, if it finds
that . . . extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.
§ 3582(c)(1)(A)(i), as amended by First Step Act, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21,
2018). The District Court concluded that Jara’s having contracted and recovered from COVID-19
“undermine[d] the strength of his claim that he [had] established extraordinary and compelling
reasons for release” and that data on the COVID-19 situation at FMC Devens—where Jara is
incarcerated—further “greatly reduce[d] the risks of COVID-19 to Mr. Jara.” App’x 50. The District
Court also concluded “[s]eparately” that “consideration of the Section 3553(a) factors argue[d]
strongly against early release.” Id. In coming to the latter conclusion, the District Court emphasized
its consideration of Jara’s recidivism and the “extremely serious nature” of his offense conduct. Id.

        Jara’s primary argument on appeal is that the Section 3553(a) factors on which the District
Court relied “cannot bear the weight of the sentence,” and that the sentence is therefore
unreasonable. Appellant’s Br. at 21-24, 33-38; see United States v. Jenkins, 854 F.3d 181, 188 (2d Cir.
2017). But Jara fails to identify any error of law or clearly erroneous finding of fact to support this
argument. Instead, he advances characterizations of his offense conduct that minimize its
seriousness, such as the number of pornographic images he uploaded and the non-computer device
on which he uploaded them. We reject these characterizations. Even if we accepted them, Jara’s

                                                    2
argument would still amount to no more than a disagreement with how the District Court weighed
the Section 3553(a) factors that determined its disposition of his motion. But “the weight to be
afforded any § 3553(a) factor is a matter firmly committed to the discretion of the sentencing judge
and is beyond our review, as long as the sentence ultimately imposed is reasonable.” United States v.
Verkhoglyad, 516 F.3d 122, 131 (2d Cir. 2008) (internal quotation marks omitted).

      In sum, the District Court did not abuse its discretion in denying Jara’s motion for
compassionate release.

                                          CONCLUSION

        We have reviewed all of the arguments raised by Jara on appeal and find them to be without
merit. For the foregoing reasons, we AFFIRM the April 27, 2021 order of the District Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




                                                  3